Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
Allowable Subject Matter
Claims 1, 6-12 and 17-20 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claims 1 and 12.
Claim 1 recites an aerosol-generating system comprising: a liquid storage portion comprising a housing holding a liquid aerosol-forming substrate and a capillary medium, the housing having a housing opening; and a fluid permeable heater assembly comprising an arrangement of electrically conductive filaments arranged to define an air impingement surface, the air impingement surface being in the shape of a cone or a concave surface, the air impingement surface facing an inlet and an outlet of the system when the system is in operational use, the electrically conductive filaments defining a filament opening at an epicenter of the air impingement surface.
Claim 12 recites a fluid permeable heater assembly comprising: a capillary medium configured to hold a liquid aerosol-forming substrate; an arrangement of electrically conductive filaments arranged to define an air impingement surface, the air impingement surface being in contact with the capillary medium, the air impingement surface being in the shape of a cone or a concave surface, the electrically conductive filaments defining a filament opening at an epicenter of the air impingement surface, the epicenter of the air impingement surface extending into the capillary medium which closest cited prior art of Liu (CN 203986096), Tucker (US 2013/0192623), Mironov (WO02015117704), Brammer (US 2015/0114409) or Loebs (US 1,949,803) fails to disclose or render obvious.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
5/17/2022